STAAR SURGICAL COMPANY

2003 OMNIBUS EQUITY INCENTIVE PLAN, AS AMENDED

STAAR Surgical Company, a Delaware corporation (the “Company”), by action of its
Board of Directors, hereby adopts the STAAR Surgical Company 2003 Omnibus Equity
Incentive Plan (the “Plan”), as amended, with the following provisions:

1.    Purpose and Scope.

(a)  Purpose.    The purpose of the Plan is to promote and advance the interests
of the Company and its stockholders by enabling the Company and its Affiliates
to attract, retain and motivate officers, directors, employees and independent
contractors by providing for performance-based benefits, and to strengthen the
mutuality of interests between such persons and the Company’s stockholders. The
Plan is designed to meet this intent by offering performance-based stock and
cash incentives and other equity-based incentive awards, thereby providing a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Company.

(b)  Scope.    The Plan amends, restates and replaces in their entirety the
following outstanding plans of the Company (the “Restated Plans”): 1991 Stock
Option Plan of STAAR Surgical Company, the 1995 STAAR Surgical Company
Consultant Stock Plan, the 1996 STAAR Surgical Company Non-Qualified Stock Plan,
the 1998 STAAR Surgical Company Stock Plan and the STARR Surgical Company Stock
Option Plan and Agreement for Chief Executive Officer. Each award or grant
outstanding under a Restated Plan shall continue to be governed by the terms of
that Restated Plan. Any shares of Common Stock available for Awards under the
Restated Plans, included shares that become available pursuant to
Section 4(b)(iii) of the Plan, shall be treated as part of the pool of shares of
Common Stock available for Awards under the Plan.

2.    Definitions.    For purposes of this Plan, the following terms shall have
the meanings set forth below:

“Affiliate” means any parent or subsidiary (as defined in Sections 424(e) and
(f) of the Code) of the Company, and that qualifies as an eligible issuer of
service recipient stock, as that term is defined in Treasury Regulations section
1.409A-1(b)(5)(iii)(E).

“APB 25” means Opinion 25 of the Accounting Principles Board, as amended, and
any successor thereof.

“Award” means an award or grant made to a Participant under Sections 6 through
10, inclusive, of the Plan.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one (or more) of the following
events:

(i)  Any person, including a group as defined in Section 13(d)(3) of the
Exchange Act, becomes the beneficial owner of stock of the Company with respect
to which twenty-five percent (25%) or more of the total number of votes for the
election of the Board may be cast;

(ii)  As a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, persons who were directors of the
Company just prior to such event shall cease to constitute a majority of the
Board;

(iii)  The stockholders of the Company shall approve an agreement providing
either for a transaction in which the Company will cease to be an independent
publicly owned corporation or for a sale or other disposition of all or
substantially all the assets of the Company; or

(iv)  acquisition in a single or series of related transactions, including
without limitation a tender offer or exchange offer, by any person or related
group of persons (other than the Company or by a Company-sponsored employee
benefit plan), of beneficial ownership (within the meaning of Rule 13d-3 of the

     
 
  Exchange Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities.

 

Notwithstanding the foregoing, the formation of a holding company for the
Company in which the stockholdings of the holding company after its formation
are substantially the same as for the Company prior to the holding company
formation does not constitute a Change in Control for purposes of this Plan.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, or any successor thereto, together with rules, regulations and
authoritative interpretations promulgated thereunder.

“Committee” means the committee of the Board that is provided for in Section 3
of the Plan.

“Common Stock” means the common stock of the Company or any security of the
Company issued in substitution, exchange or lieu thereof.

“Company” means STAAR Surgical Company, a Delaware corporation.

“Consultant” means any natural person who performs bona fide services for the
Company or an Affiliate as a consultant or advisor, excluding Employees and
Non-Employee Directors.

“Date of Grant” means the effective date as of which the Committee (or the
Board, as the case may be) grants an Award to a Participant.

“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.

“Employee” means any individual who is a common-law employee of the Company or
an Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations and authoritative interpretations promulgated thereunder.

“Fair Market Value” means the fair market value of the Common Stock determined
in accordance with Treasury Regulations section 1.409A-1(b)(5)(iv), and to the
extent permitted under such Regulations shall be on any given date, the closing
price for the Common Stock on such date, or, if the Common Stock was not traded
on such date, on the next preceding day on which the Common Stock was traded,
determined in accordance with the following rules:

(i)  If the Common Stock is admitted to trading or listing on a national
securities exchange registered under the Exchange Act, the closing price for any
day shall be the last reported sale price, or in the case no such reported sale
takes place on such date, the average of the last reported bid and ask prices,
in either case on the principal national securities exchange on which the Common
Stock is admitted to trading or listed;

(ii)  If not listed or admitted to trading on any national securities exchange,
the last sale price of the Common Stock on the National Association of
Securities Dealers Automated Quotation National Market System (“NMS”) or, in the
case no such reported sale takes place, the average of the closing bid and ask
prices on such date;

(iii)  If not quoted on the NMS, the average of the closing bid and ask prices
of the Common Stock on the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”) or any comparable system; or

(iv)  If the Common Stock is not listed on NASDAQ or any comparable system, the
closing bid and ask prices as furnished by any member of the National
Association of Securities Dealers, Inc., selected from time to time by the
Committee for that purpose.

“FASB” means the Financial Accounting Standards Board.

“Incentive Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is intended to be and is specifically
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

“Mature Shares” shall mean Shares that had been held by the Optionee for a
meaningful period of time such as six months or such other period of time that
is consistent with FASB’s interpretation of APB 25.

“Non-Employee Director” means a non-Employee member of the Board.

“Non-Qualified Stock Option” means any Stock Option granted pursuant to the
provisions of Section 6 of the Plan that is not an Incentive Stock Option.

“Optioned Stock” means the shares of Common Stock that are subject to a Stock
Option.

“Participant” means an Employee, Non-Employee Director, or Consultant of the
Company or an Affiliate who is granted an Award under the Plan.

“Performance Award” means an Award granted pursuant to the provisions of
Section 9 of the Plan, the vesting of which is contingent on the attainment of
specified performance criteria.

“Performance Share Grant” means an Award of units representing shares of Common
Stock granted pursuant to the provisions of Section 9 of the Plan.

“Performance Unit Grant” means an Award of monetary units granted pursuant to
the provisions of Section 9 of the Plan.

“Plan” means this STAAR Surgical Company 2003 Omnibus Equity Incentive Plan, as
set forth herein and as it may be hereafter amended and from time to time in
effect.

“Qualified Note” means a recourse note, with a market rate of interest, that
may, at the discretion of the Committee, be secured by the Optioned Stock or
otherwise.

“Restricted Award” means an Award granted pursuant to the provisions of
Section 8 of the Plan.

“Restricted Stock Grant” means an Award of shares of Common Stock granted
pursuant to the provisions of Section 8 of the Plan.

“Restricted Unit Grant” means an Award of units representing shares of Common
Stock granted pursuant to the provisions of Section 8 of the Plan.

“Service” means the performance of services for the Company (or any Affiliate)
by an Employee, Non-Employee Director, or Consultant, as determined by the
Committee in its sole discretion. Service shall not be considered interrupted in
the case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Affiliate, or
any successor. A leave of absence approved by the Company shall include sick
leave, military leave, or any other personal leave approved by an authorized
representative of the Company. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract, including Company policies. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the ninety-first (91st) day of such leave any Incentive
Stock Option held by the Optionee shall cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Non-Qualified Stock
Option.

  

“Stock Appreciation Right” means an Award to benefit from the appreciation of
Common Stock granted pursuant to the provisions of Section 7 of the Plan.

“Stock Option” means an Award to purchase shares of Common Stock granted
pursuant to the provisions of Section 6 of the Plan.

“Subsidiary” means any corporation or entity which is a subsidiary of the
Company within the meaning of Section 424(f) of the Code and that qualifies as
an eligible issuer of service recipient stock, as that term is defined in
Treasury Regulations section 1.409A-1(b)(5)(iii)(E).

“Ten Percent Stockholder” means a person who owns stock (after taking into
account the constructive ownership rules of Section 424(d) of the Code)
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company (or any Affiliate).

“Termination Date” means the date on which a Participant’s Service terminates,
as determined by the Committee in its sole discretion.

3.    Administration.

(a)  The Plan shall be administered by a committee appointed by the Board. The
Committee shall be comprised solely of not less than two persons who are
“outside directors” within the meaning of Section 162(m)(4)(C) of the Code and
“non-employee directors” within the meaning of Rule 16b-3 of the Exchange Act.
Members of the Committee shall serve at the pleasure of the Board and the Board
may from time to time remove members from, or add members to, the Committee. No
person who is not an “outside director” within the meaning of Section
162(m)(4)(C) of the Code and a “non-employee director” within the meaning of
Rule 16b-3 of the Exchange Act may serve on the Committee. Appointment to the
Committee of any person who is not an “outside director” and a “non-employee
director” shall automatically be null and void, and any person on the Committee
who ceases to be an “outside director” and a “non-employee director” shall
automatically and without further action cease to be a member of the Committee.

(b)  A majority of the members of the Committee shall constitute a quorum for
the transaction of business. Action approved in writing by a majority of the
members of the Committee then serving shall be as effective as if the action had
been taken by unanimous vote at a meeting duly called and held.

(c)  The Committee is authorized to construe and interpret the Plan, to
promulgate, amend, and rescind rules and procedures relating to the
implementation of the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan. Any determination, decision, or
action of the Committee in connection with the construction, interpretation,
administration, or application of the Plan shall be binding upon all
Participants and any person claiming under or through any Participant. Although
the Committee is anticipated to make certain Awards that constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee is also
expressly authorized to make Awards that do not constitute “qualified
performance-based compensation” within the meaning of those provisions. By way
of example, and not by way of limitation, the Committee, in its sole and
absolute discretion, may issue an Award that is not based on a performance goal,
as set forth in (i) below, but is based solely on continued service to the
Company.

(d)  The Committee may employ or retain persons other than members of the
Committee to assist the Committee to carry out its responsibilities under such
conditions and limitations as it may prescribe, except that the Committee may
not delegate its authority with regard to selection for participation in and the
granting of Awards to persons subject to Section 16 of the Exchange Act or with
regard to any of its duties under Section 162(m) of the Code necessary for
awards under this Plan to constitute “qualified performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code and Treasury
Regulation Section 1.162-27(e).

(e)  The Committee is expressly authorized to make such modifications to the
Plan as are necessary to effectuate the intent of the Plan as a result of any
changes in the income tax, accounting, or securities law treatment of
Participants and the Plan.

(f)  The Company shall effect the granting of Awards under the Plan in
accordance with the determinations made by the Committee, by execution of
instruments in writing in such form as approved by the Committee.

(g)  The Committee may not increase an Award once granted, although it may grant
additional Awards to the same Participant.

(h)  The Committee shall keep the Board informed as to its actions and make
available to the Board its books and records. Although the Committee has the
authority to establish and administer the Plan, the Board reserves the right at
any time to abolish the Committee and administer the Plan itself.

(i)  In the case of an Award that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee shall
establish in writing at the time of making the Award the business criterion or
criteria that must be satisfied for payment pursuant to the Award and the amount
payable upon satisfaction of those standards. Those standards are also referred
to herein as performance goals. Such criterion or criteria shall be established
prior to the Participant rendering the services to which they relate and while
the outcome is substantially uncertain or at such other time permitted under
Treasury Regulations Section 1.162-27(e)(2). In carrying out these duties, the
Committee shall use objective written standards for establishing both the
performance goal and the amount of compensation such that a third party with
knowledge of the relevant facts would be able to determine whether and to what
extent the goal has been satisfied and the amount of compensation payable. The
Committee shall provide a copy the document setting forth such standards to the
affected Participant and shall retain such written material in its permanent
books and records.

(j)  In the case of remuneration that is intended to constitute “qualified
performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code and Treasury Regulation Section 1.162-27(e), the Committee and the
Board shall disclose to the stockholders of the Company the material terms under
which such remuneration is to be paid under the Plan, and shall seek approval of
the stockholders by a majority vote in a separate stockholder vote before
payment of such remuneration. For these purposes, the material terms include the
individuals (or class of individuals) eligible to receive such compensation, a
description of the business criterion or criteria on which the performance goal
is based, either the maximum amount of the compensation to be paid thereunder or
the formula used to calculate the amount of compensation if the performance goal
is attained, and such other terms as required under Code Section 162(m)(4)(C)
and the Treasury Regulations promulgated thereunder, determined from time to
time. The foregoing actions shall be undertaken in conformity with the rules of
Code Section 162(m)(4)(C)(ii) and Treasury Regulations promulgated thereunder.
Such remuneration shall not be payable under this Plan in the absence of such an
approving stockholder vote. In the case of remuneration that is not intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and Treasury Regulation Section 1.162-27(e),
the Committee and the Board shall make such disclosures to and seek such
approval from the stockholders of the Company as they reasonably determine are
required by law.

(k)  To the extent required under Code Section 162(m)(4)(C) and the regulations
promulgated thereunder, before any payment of remuneration under this Plan, the
Committee must certify in writing that the performance goals and any other
material terms of the Award were in fact satisfied. Such certification shall be
kept with the permanent books and records of the Committee, and the Committee
shall provide the affected Participant with a copy of such certification.

(l)  The Committee shall use its good faith best efforts to comply with the
requirements of Section 162(m)(4)(C) of the Code and the regulations promulgated
thereunder for Awards that are intended  to constitute “qualified
performance-based compensation,” but shall have no liability to the Company or
any recipient in the event one or more Awards do not so qualify.

4.    Duration of and Common Stock Subject to the Plan.

(a)  Term.    The Plan shall become effective as of May 14, 2003, the date of
its adoption by the Board, subject to ratification by the stockholders of the
Company within twelve (12) months after the effective date. In the event that
the stockholders of the Company do not ratify the Plan within twelve (12) months
after the effective date, any Awards granted pursuant to the Plan shall be
rescinded automatically. Unless sooner terminated by the Board, the Plan shall
continue until May 13, 2013, one day prior to the tenth (10th) anniversary of
the Plan’s effective date, when it shall terminate and no Awards may be granted
under the Plan thereafter. The termination of the Plan shall not affect the
Awards that are outstanding on the termination date.

(b)  Shares of Common Stock Subject to the Plan.    The maximum total number of
shares of Common Stock with respect to which aggregate stock Awards may be
granted under the Plan (including shares of Common Stock subject to outstanding
Awards under the Restated Plans) shall be four million, nine hundred thirteen
thousand, six hundred twenty-nine (4,913,629), plus the additional number of
shares of Common Stock provided for in the following sentence. During the term
of the Plan, on each January 1, the maximum total number of shares of Common
Stock with respect to which aggregate stock Awards may be granted under the Plan
shall automatically increase by the number of shares equal to two percent (2%)
of the total number of shares of Common Stock outstanding on the immediately
preceding December 31. For illustrative purposes only, if the number of shares
of Common Stock outstanding as of December 31, 2003 is one million (1,000,000),
then the number of shares available for purposes of the Plan will be increased
as of January 1, 2004 by an additional twenty thousand (20,000) shares of Common
Stock. Notwithstanding the foregoing, the annual automatic increases described
above shall add a maximum of 1,586,371 shares of Common Stock to the shares
available for purposes of the Plan. The maximum number of shares of Common Stock
which may be issued pursuant to Incentive Stock Options under this Plan may not
exceed six million, five hundred thousand (6,500,000).

(i)  All of the amounts stated in this Paragraph (b) are subject to adjustment
as provided in Section 15 below.

(ii)  For the purpose of computing the total number of shares of Common Stock
available for Awards under the Plan, there shall be counted against the
foregoing limitations the number of shares of Common Stock subject to issuance
upon exercise or used for payment or settlement of Awards.

(iii)  If any Awards are forfeited, terminated, expire unexercised, settled or
paid in cash in lieu of stock or exchanged for other Awards, the shares of
Common Stock which were theretofore subject to such Awards shall again be
available for Awards under the Plan to the extent of such forfeiture or
expiration of such Awards.

(c)  Source of Common Stock.    Common Stock which may be issued under the Plan
may be either authorized and unissued stock or issued stock that has been
reacquired by the Company. No fractional shares of Common Stock shall be issued
under the Plan.

5.    Eligibility.    Incentive Stock Options may only be granted to Employees
of the Company or a Subsidiary. Employees, Non-Employee Directors, and
Consultants of the Company or a Subsidiary are eligible to receive Non-Qualified
Stock Options, Stock Appreciation Rights, Restricted Awards, Performance Awards
and other Awards under the Plan.

6.    Stock Options.    Stock options granted under the Plan may be in the form
of Incentive Stock Options or Non-Qualified Stock Options (collectively referred
to as “Stock Options”). Stock Options shall be subject to the

terms and conditions set forth below. Each written Stock Option agreement shall
contain such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Committee shall deem desirable.

(a)  Grant.    Stock Options shall be granted under the Plan on such terms and
conditions not inconsistent with the provisions of the Plan and pursuant to
written agreements with the Participant in such form as the Committee may from
time to time approve in its sole and absolute discretion. The terms of
individual Stock Option agreements need not be identical. Each Stock Option
agreement shall state specifically whether it is intended to be an Incentive
Stock Option agreement or a Non-Qualified Stock Option agreement. Stock Options
may be granted alone or in addition to other Awards under the Plan. No person
may be granted (in any calendar year) options to purchase more than two hundred
thousand (200,000) shares of Common Stock (subject to adjustment pursuant to
Section 15 below). The foregoing sentence is an annual limitation on grants and
not a cumulative limitation. Any Stock Option repriced during a year shall count
against this annual limitation.

(b)  Exercise Price.    Except as otherwise provided for in Paragraph (f) below,
the exercise price per share of Common Stock purchasable under a Stock Option
shall be determined by the Committee at the time of grant but shall not be less
than one hundred percent (100%) of the Fair Market Value of the stock subject to
the option on the date the option is granted.

(c)  Option Term.    The term of each Stock Option shall be fixed by the
Committee. However, the term of any Stock Option shall not exceed ten (10) years
after the Date of Grant of such Stock Option.

(d)  Exercisability.    A Stock Option shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee at the Date of Grant and set forth in the written Stock Option
agreement. A written Stock Option agreement may, if permitted pursuant to its
terms, become exercisable in full upon the occurrence of events selected by the
Committee that are beyond the control of the Participant (including, but not
limited to, a Change in Control).

(e)  Method of Exercise.    A Stock Option may be exercised, in whole or in
part, by giving written notice of exercise to the Committee specifying the
number of shares of Common Stock to be purchased. Such notice shall be
accompanied by payment in full of the exercise price (i) in cash or (ii) if
acceptable to the Committee, in shares of Common Stock already owned by the
Participant or a Qualified Note. The Committee may also permit Participants,
either on a selective or aggregate basis, to simultaneously exercise Stock
Options and sell the shares of Common Stock thereby acquired, pursuant to a
brokerage or similar arrangement, approved in advance by the Committee, and use
the proceeds from such sale as payment of part or all of the exercise price of
such shares; provided, that such payment would not cause the Company to
recognize compensation expense for financial reporting purposes or to violate
Section 402 of the Sarbanes-Oxley Act of 2002, as determined by the Committee in
its sole discretion.

(f)  Special Rules for Incentive Stock Options.    The terms specified below
shall be applicable to all Incentive Stock Options. Stock Options which are
specifically designated as Non-Qualified Stock Options when issued under the
Plan shall not be subject to the terms of this Paragraph.

(i)  Exercise Price.    In the case of an Incentive Stock Option, the exercise
price of such Stock Option may not be less than one hundred percent (100%) of
the Fair Market Value of the Common Stock on the Date of the Grant of such Stock
Option.

(ii)  Ten Percent Stockholder.    If any Employee to whom an Incentive Stock
Option is granted is a Ten Percent Stockholder, then the exercise price of the
Incentive Stock Option shall not be less than one hundred and ten percent (110%)
of the Fair Market Value of the Common Stock on the Date of Grant of such
Incentive Stock Option, and the term of the Incentive Stock Option shall not
exceed five (5) years measured from the Date of Grant of such option.

(iii)  Dollar Limitation.    In the case of an Incentive Stock Option, the
aggregate Fair Market Value of the Optioned Stock (determined as of the Date of
Grant of each Stock Option) with respect to Stock Options granted to any
Employee under the Plan (or any other option plan of the Company or any
Affiliate) that may for the first time become exercisable as Incentive Stock
Options during any one calendar year shall not exceed the sum of one hundred
thousand dollars ($100,000). To the extent the Employee holds two or more such
Stock Options which become exercisable for the first time in the same calendar
year, the foregoing limitation on the exercisability of such Stock Options as
Incentive Stock Options shall be applied on the basis of the order in which such
Stock Options are granted. Any Stock Options in excess of such limitation shall
automatically be treated as Non-Qualified Stock Options.

7.    Stock Appreciation Rights.    The grant of Stock Appreciation Rights under
the Plan shall be subject to the following terms and conditions. Furthermore,
the Stock Appreciation Rights shall contain such additional terms and
conditions, not inconsistent with the express terms of the Plan, as the
Committee shall deem desirable. The terms of each Stock Appreciation Right
granted shall be set forth in a written agreement between the Company and the
Participant receiving such grant. The terms of such agreements need not be
identical.

(a)  Stock Appreciation Rights.    A Stock Appreciation Right is an Award
determined by the Committee entitling a Participant to receive an amount equal
to the excess of the Fair Market Value of a share of Common Stock on a fixed
date, which shall be the date concluding a measuring period set by the Committee
upon granting the Stock Appreciation Right, over the Fair Market Value of a
share of Common Stock on the Date of Grant of the Stock Appreciation Right,
multiplied by the number of shares of Common Stock subject to the Stock
Appreciation Right. No Stock Appreciation Rights granted in any calendar year to
any person may be measured by an amount of shares of Common Stock in excess of
two hundred thousand (200,000) shares, subject to adjustment under Section 15
below. The foregoing sentence is an annual limitation on grants and not a
cumulative limitation.

(b)  Grant.    A Stock Appreciation Right may be granted in addition to or
completely independently of any other Award under the Plan. Upon grant of a
Stock Appreciation Right, the Committee shall select and inform the Participant
regarding the number of shares of Common Stock subject to the Stock Appreciation
Right and the date that constitutes the close of the measuring period.

(c)  Measuring Period.    A Stock Appreciation Right shall accrue in value from
the Date of Grant over a time period established by the Committee. In the
written Stock Appreciation Right agreement, the Committee may also provide (but
is not required to provide) that a Stock Appreciation Right shall be
automatically payable on one or more specified dates prior to the normal end of
the measuring period upon the occurrence of events selected by the Committee
(including, but not limited to, a Change in Control) that are beyond the control
of the Participant. The Committee may provide (but is not required to provide)
in the Stock Appreciation Right agreement that in the case of a cash payment
such acceleration in payment shall also be subject to discounting of the payment
to reasonably reflect the time value of money using any reasonable discount rate
selected by the Committee in accordance with Treasury Regulations under Code
Section 162(m).

(d)  Form of Payment.    Payment pursuant to a Stock Appreciation Right may be
made (i) in cash, (ii) in shares of Common Stock or (iii) in any combination of
the above, as the Committee shall determine in its sole and absolute discretion.
The Committee may elect to make this determination either at the time the Stock
Appreciation Right is granted, at the time of payment or at any time in between
such dates. However, any Stock Appreciation Right paid upon or subsequent to the
occurrence of a Change in Control shall be paid in cash.

8.    Restricted Awards.    Restricted Awards granted under the Plan may be in
the form of either Restricted Stock Grants or Restricted Unit Grants. Restricted
Awards shall be subject to the following terms and conditions. Furthermore, the
Restricted Awards shall be pursuant to a written agreement executed both by the
Company and

the Participant, which agreement shall contain such additional terms and
conditions, not inconsistent with the express provisions of the Plan, as the
Committee shall deem desirable in its sole and absolute discretion and that are
in compliance with Code section 409A and the applicable Treasury Regulations
promulgated thereunder. The terms of such written agreements need not be
identical.

(a)  Restricted Stock Grants.    A Restricted Stock Grant is an Award of shares
of Common Stock transferred to a Participant subject to such terms and
conditions as the Committee deems appropriate, as set forth in Paragraph
(d) below.

(b)  Restricted Unit Grants.    A Restricted Unit Grant is an Award of units
(with each unit having a value equivalent to one share of Common Stock) granted
to a Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit all or a portion of such units upon termination of Service for specified
reasons within a specified period of time, and restrictions on the sale,
assignment, transfer or other disposition of such units.

(c)  Grants of Awards.    Restricted Awards may be granted under the Plan in
such form and on such terms and conditions as the Committee may from time to
time approve. Restricted Awards may be granted alone or in addition to other
Awards under the Plan. Subject to the terms of the Plan, the Committee shall
determine the number of Restricted Awards to be granted to a Participant and the
Committee may impose different terms and conditions (including performance
goals) on any particular Restricted Award made to any Participant. Each
Participant receiving a Restricted Stock Grant shall be issued a stock
certificate in respect of such shares of Common Stock. Such certificate shall be
registered in the name of such Participant, shall be accompanied by a stock
power duly executed by such Participant, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.
The certificate evidencing the shares shall be held in custody by the Company
until the restrictions imposed thereon shall have lapsed or been removed.

(d)  Restriction Period.    Restricted Awards shall provide that in order for a
Participant to vest in such Awards, the Participant must continuously provide
Services, subject to relief for specified reasons, for such period as the
Committee may designate at the time of the Award (“Restriction Period”). If the
Committee so provides in the written agreement with the Participant, a
Restricted Award may also be subject to satisfaction of such performance goals
as are set forth in such agreement. During the Restriction Period, a Participant
may not sell, assign, transfer, pledge, encumber, or otherwise dispose of shares
of Common Stock received under a Restricted Stock Grant. The Committee, in its
sole discretion, may provide for the lapse of restrictions during the
Restriction Period upon the occurrence of events selected by the Committee that
are beyond the control of the Participant (including, but not limited to, a
Change in Control or, if necessary to comply with Code section 409A, an event
described in 409A(a)(2)(A)(v)). The Committee may provide (but is not required
to provide) in the written agreement with the Participant that in the case of a
cash payment such acceleration in payment shall also be subject to discounting
of the payment to reasonably reflect the time value of money using any
reasonable discount rate selected by the Committee in accordance with Treasury
Regulations under Code Section 162(m). Upon expiration of the applicable
Restriction Period (or lapse of restrictions during the Restriction Period where
the restrictions lapse in installments or by action of the Committee), the
Participant shall be entitled to receive his or her Restricted Award or portion
thereof, as the case may be.

(e)  Payment of Awards.    A Participant who receives a Restricted Stock Grant
shall be paid solely by release of the restricted stock at the termination of
the Restriction Period (whether in one payment, in installments or otherwise). A
Participant shall be entitled to receive payment for a Restricted Unit Grant (or
portion thereof) in an amount equal to the aggregate Fair Market Value of the
shares of Common Stock covered by such Award upon the expiration of the
applicable Restriction Period. Payment in settlement of a Restricted Unit Grant
shall be made as soon as practicable following the conclusion of the specified
Restriction Period (i) in cash, (ii) in shares of Common Stock equal to the
number of units granted under the Restricted Unit Grant with respect to which
such payment is made, or (iii) in any combination of the above, as the Committee
shall determine in its sole and absolute discretion. The Committee may elect to
make this determination either at the time the Award is granted, at the time of
payment or at any time in between such dates. 

(f)  Rights as a Stockholder.    A Participant shall have, with respect to the
            shares of Common Stock received under a Restricted Stock Grant, all
of the rights of a stockholder of the Company, including the right to vote the
stock, and the right to receive any cash dividends. Such cash dividends shall be
withheld, however, until their release upon lapse of the restrictions under the
Restricted Award. Stock dividends issued with respect to the shares covered by a
Restricted Stock Grant shall be treated as additional shares under the
Restricted Stock Grant and shall be subject to the same restrictions and other
terms and conditions that apply to shares under the Restricted Stock Grant with
respect to which the dividends are issued.

9.    Performance Awards.    Performance Awards granted under the Plan may be in
the form of either Performance Share Grants or Performance Unit Grants.
Performance Awards shall be subject to the terms and conditions set forth below.
Furthermore, the Performance Awards shall be subject to written agreements which
shall contain such additional terms and conditions, not inconsistent with the
express provisions of the Plan, as the Committee shall deem desirable in its
sole and absolute discretion and that are in compliance with Code section 409A
and the applicable Treasury Regulations promulgated thereunder. Such agreements
need not be identical.

(a)  Performance Share Grants.    A Performance Share Grant is an Award of units
(with each unit equivalent in value to one share of Common Stock) granted to a
Participant subject to such terms and conditions as the Committee deems
appropriate, including, without limitation, the requirement that the Participant
forfeit such units (or a portion of such units) in the event certain performance
criteria are not met within a designated period of time.

(b)  Performance Unit Grants.    A Performance Unit Grant is an Award of units
(with each unit representing such monetary amount as designated by the
Committee) granted to a Participant subject to such terms and conditions as the
Committee deems appropriate, including, without limitation, the requirement that
the Participant forfeit such units (or a portion of such units) in the event
certain performance criteria are not met within a designated period of time.

(c)  Grants of Awards.    Performance Awards shall be granted under the Plan
pursuant to written agreements with the Participant in such form as the
Committee may from time to time approve. Performance Awards may be granted alone
or in addition to other Awards under the Plan. Subject to the terms of the Plan,
the Committee shall determine the number of Performance Awards to be granted to
a Participant and the Committee may impose different terms and conditions on any
particular Performance Award made to any Participant.

(d)  Performance Goals and Performance Periods.    Performance Awards shall
provide that, in order for a Participant to vest in such Awards, the Company
must achieve certain performance goals (“Performance Goals”) over a designated
performance period selected by the Committee (“Performance Period”). The
Performance Goals and Performance Period shall be established by the Committee,
in its sole and absolute discretion. The Committee shall establish Performance
Goals for each Performance Period before the commencement of the Performance
Period and while the outcome is substantially uncertain or at such other time
permitted under Treasury Regulations Section 1.162-27(e)(2). The Committee shall
also establish a schedule or schedules for such Performance Period setting forth
the portion of the Performance Award which will be earned or forfeited based on
the degree of achievement of the Performance Goals actually achieved or
exceeded. In setting Performance Goals, the Committee may use such measures as
return on equity, earnings growth, revenue growth, comparisons to peer
companies, or such other measure or measures of performance in such manner as it
deems appropriate.

(e)  Payment of Awards.    In the case of a Performance Share Grant, the
Participant shall be entitled to receive payment for each unit earned in an
amount equal to the aggregate Fair Market Value of the shares of Common Stock
covered by such Award as of the end of the Performance Period. In the case of a
Performance Unit Grant, the Participant shall be entitled to receive payment for
each unit earned in an amount equal to the dollar value of each unit times the
number of units earned. The Committee, pursuant to the written agreement with
the Participant, may make such Performance Awards payable in whole or in part
upon the occurrence of events selected by the Committee that are beyond the
control of the Participant (including, but not limited to, a Change in Control
or, if necessary to comply with Code section 409A, an event described in
409A(a)(2)(A)(v)). The Committee may provide (but is not required to provide) in
the written agreement with the Participant that, in the case of a cash payment,
acceleration in payment of a Performance Award shall also be subject to
discounting to reasonably reflect the time value of money using any reasonable
discount rate selected by the Committee in accordance with Treasury Regulations
under Code Section 162(m). Payment in settlement of a Performance Award shall be
made as soon as practicable following the conclusion of the Performance Period
(i) in cash, (ii) in shares of Common Stock, or (iii) in any combination of the
above, as the Committee may determine in its sole and absolute discretion. The
Committee may elect to make this determination either at the time the Award is
granted, at the time of payment, or at any time in between such dates.

10.    Other Stock-Based and Combination Awards.

(a)  Subject to compliance with Code section 409A, the Committee may grant other
Awards under the Plan pursuant to which Common Stock is or may in the future be
acquired, or Awards denominated in stock units, including ones valued using
measures other than market value. Such other stock-based grants may be granted
either alone or in addition to any other type of Award granted under the Plan.

(b)  The Committee may also grant Awards under the Plan in combination with
other Awards or in exchange of Awards, or in combination with or as alternatives
to grants or rights under any other employee plan of the Company, including the
plan of any acquired entity.

(c)  Subject to the provisions of the Plan, the Committee shall have authority
to determine the individuals to whom and the time or times at which the Awards
shall be made, the number of shares of Common Stock to be granted or covered
pursuant to such Awards, and any and all other conditions and/or terms of the
Awards.

11.    Deferral Elections.    Subject to compliance with Code section 409A (and
in particular, Code section 409A(a)(4)), the Committee may permit a Participant
to elect to defer his or her receipt of the payment of cash or the delivery of
shares of Common Stock that would otherwise be due to such Participant by virtue
of the exercise, earn out or vesting of an Award made under the Plan. If any
such election is permitted, the Committee shall establish rules and procedures
for such payment deferrals, including the possible (a) payment or crediting of
reasonable interest on such deferred amounts credited in cash, and (b) the
payment or crediting of dividend equivalents in respect of deferrals credited in
units of Common Stock. The Company and the Committee shall not be responsible to
any person in the event that the payment deferral does not result in deferral of
income for tax purposes.

12.    Dividend Equivalents.    Awards of Stock Options, Stock Appreciation
Rights, Restricted Unit Grants, Performance Share Grants, and other stock-based
Awards may, in the sole and absolute discretion of the Committee, earn dividend
equivalents. In respect of any such Award which is outstanding on a dividend
record date for Common Stock, the Participant may be credited with an amount
equal to the amount of cash or stock dividends that would have been paid on the
shares of Common Stock covered by such Award had such shares been issued and
outstanding on such dividend record date. Subject to compliance with Code
section 409A, the Committee shall establish such rules and procedures governing
the crediting of dividend equivalents, including the timing, form of payment,
and payment contingencies of such dividend equivalents, as it deems appropriate
or necessary.

13.    Termination of Service.    Subject to compliance with Code section 409A,
the terms and conditions under which an Award may be exercised after a
Participant’s termination of Service shall be determined by the Committee and
reflected in the written agreement with the Participant concerning the Award.

14.    Non-Transferability of Awards.    No Award under the Plan, and no rights
or interest therein, shall be assignable or transferable by a Participant except
by will or the laws of descent and distribution. Subject to the foregoing,
during the lifetime of a Participant, Awards are exercisable only by, and
payments in settlement of Awards will be payable only to, the Participant or his
or her legal representative if the Participant is Disabled.

15.    Adjustments Upon Changes in Capitalization, Etc.

(a)  The existence of the Plan and the Awards granted hereunder shall not affect
or restrict in any way the right or power of the Board or the stockholders of
the Company to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, any merger or consolidation of the Company, any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the
Common Stock or the rights thereof, the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding.

(b)  In the event of any change in capitalization affecting the Common Stock
after the effective date of this Plan, such as a stock dividend, stock split,
recapitalization, merger, consolidation, split-up, combination, exchange of
stock, other form of reorganization, or any other change affecting the Common
Stock, such proportionate adjustments, if any, as the Committee in its
discretion may deem appropriate to reflect such change shall be made with
respect to (i) the aggregate number of shares of Common Stock for which Awards
in respect thereof may be granted under the Plan, (ii) the maximum number of
shares of Common Stock which may be sold or awarded to any Participant,
(iii) the number of shares of Common Stock covered by each outstanding Award,
and (iv) the price per share in respect of outstanding Awards. Such adjustments
shall be made by the Committee so that the adjustments shall not result in an
accounting consequence under APB 25 and FASB Interpretation No. 44, as amended,
and any successor thereof. The Committee’s determination with respect to the
adjustments shall be final, binding, and conclusive.

(c)  The Committee may also make such adjustments in the number of shares
covered by, and the price or other value of any outstanding Awards in the event
of a spin-off or other distribution (other than normal cash dividends) of
Company assets to stockholders.

16.    Change in Control.    To the extent that the Committee, in its sole
discretion, determines that the payments provided in Subsection (a) through
(d) below do not constitute an “excess parachute payment” under Code
Section 280G and do not violate Code section 409A, and except as the Committee
may in its discretion otherwise provide in any Award agreement, to provide for
compliance with Code section 409A or otherwise, in the event of a Change in
Control:

(c)  All outstanding Stock Options shall vest in their entirety and become
exercisable immediately prior to the specified effective date of the Change in
Control (and remain exercisable until the time of termination specified in the
relevant Award Agreement), unless such Stock Options are either (i) assumed by
the successor corporation or its parent company pursuant to options providing
substantially equal value and having substantially equivalent provisions as the
Stock Options granted under this Plan or (ii) the Stock Options are affirmed by
the Company;

(d)  Notwithstanding paragraph (a) above, all Stock Options issued to
non-employee directors shall vest in their entirety and become exercisable
immediately prior to the specified effective date of the Change in Control (and
remain exercisable until the time of termination specified in the relevant Award
Agreement) irrespective of whether such Stock Options are assumed by the
successor corporation or its parent company or are affirmed by the Company;

(e)  All restrictions and conditions of the Restricted Stock Grants and
Restricted Unit Grants then outstanding shall be deemed satisfied as of the date
of the Change in Control; and

(f)  The Performance Share Grants and Performance Unit Grants shall be deemed to
have been fully earned as of the date of the Change in Control.

17.    Amendment and Termination.    Without further approval of the
stockholders, the Board may at any time terminate the Plan, or may amend it from
time to time in such respects as the Board may deem advisable. However, the
Board may not, without approval of the stockholders, make any amendment which
would (a) increase the aggregate number of shares of Common Stock which may be
issued under the Plan (except for adjustments pursuant to Section 15 above),
(b) materially modify the requirements as to eligibility for participation in
the Plan, or (c) materially increase the benefits accruing to Participants under
the Plan. Notwithstanding the above, the Board may amend the Plan to take into
account changes in applicable securities laws, federal income tax laws and other
applicable laws. Further, should the provisions of Rule 16b-3, or any successor
rule, under the Exchange Act be amended, the Board may amend the Plan in
accordance with any modifications to that rule without the need for stockholder
approval. Notwithstanding the foregoing, the Plan may not be amended more than
once every six months other than to comply with the changes in the Code.

18.    Miscellaneous Matters.

(a)  Tax Withholding.

(i)  The Company’s obligation to deliver Common Stock and/or pay any amount
under the Plan shall be subject to the satisfaction of all applicable federal,
state, local, and foreign tax withholding requirements.

(ii)  The Committee may, in its discretion, provide the Participants or their
successors with the right to use previously vested Common Stock in satisfaction
of all or part of the taxes incurred by such Participants in connection with the
Plan; provided, however, that this form of payment shall be limited to the
withholding amount calculated using the minimum applicable statutory rates. Such
right may be provided to any such holder in either or both of the following
formats.

1.    Stock Withholding:    The election to have the Company withhold, from the
Common Stock otherwise issuable under the Plan, a portion of the Common Stock
with an aggregate Fair Market Value equal to the taxes calculated using the
minimum applicable statutory rates.

2.    Stock Delivery:    The election to deliver to the Company, at the time the
taxes are required to be withheld, one or more shares of Common Stock previously
acquired by the Participant or his or her successor with an aggregate Fair
Market Value equal to the taxes calculated using the minimum statutory rates.

(b)  Not an Employment or Service Contract.    Neither the adoption of the Plan
nor the granting of any Award shall confer upon any Participant any right to
continue in the Service of the Company or an Affiliate, as the case may be, nor
shall it interfere in any way with the right of the Company or an Affiliate to
terminate the Services of any of its Employees, Non-Employee Directors, or
Consultants at any time, with or without cause.

(c)  Unfunded Plan.    The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Any liability of the Company to any person with respect to any
Award under the Plan shall be based solely upon any written contractual
obligations that may be effected pursuant to the Plan. No such obligation of the
Company shall be deemed to be secured by any pledge of, or other encumbrance on,
any property of the Company.

(d)  Annulment of Awards.    The grant of any Award under the Plan payable in
cash is provisional until cash is paid in settlement thereof. The grant of any
Award payable in Common Stock is provisional until the Participant becomes
entitled to the certificate in settlement thereof. Payment under any Awards
granted pursuant to the Plan is wholly contingent upon stockholder approval of
the Plan. Where approval for an Award sought pursuant to Section
162(m)(4)(C)(ii) of the Code is not granted by the Company’s stockholders, the
Award shall be annulled automatically. In the event the Service of a Participant
is terminated for cause (as defined below), any Award which is provisional shall
be annulled as of the date of such termination for cause. For purposes of the
Plan, the term “terminated for cause” means any discharge because of personal
dishonesty, willful misconduct, breach of fiduciary duty involving personal
profit, continuing intentional or habitual failure to perform stated duties,
violation of any law (other than minor traffic violations or similar misdemeanor
offenses not involving moral turpitude), or material breach of any provision of
an employment or independent contractor agreement with the Company.

(e)  Other Company Benefit and Compensation Programs.    Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s regular, recurring compensation
for purposes of the termination indemnity or severance pay law of any state.
Furthermore, such benefits shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan or similar
arrangement provided by the Company or a Subsidiary unless expressly so provided
by such other plan or arrangement, or except where the Committee expressly
determines that inclusion of an Award or portion of an Award should be included.
Awards under the Plan may be made in combination with or in addition to, or as
alternatives to, grants, awards or payments under any other Company or
Subsidiary plans. The Company or any Subsidiary may adopt such other
compensation programs and additional compensation arrangements (in addition to
this Plan) as it deems necessary to attract, retain, and motivate officers,
directors, employees or independent contractors for their service with the
Company and its Subsidiaries.

(f)  Securities Law Restrictions.    No shares of Common Stock shall be issued
under the Plan unless counsel for the Company shall be satisfied that such
issuance will be in compliance with applicable federal and state securities
laws. Certificates for shares of Common Stock delivered under the Plan may be
subject to such stock-transfer orders and other restrictions as the Committee
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities law. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(g)  Award Agreement.    Each Participant receiving an Award under the Plan
shall enter into a written agreement with the Company in a form specified by the
Committee agreeing to the terms and conditions of the Award and such related
matters as the Committee shall, in its sole and absolute discretion, determine.

(h)  Costs of Plan.    The costs and expenses of administering the Plan shall be
borne by the Company.

(i)  Governing Law.    The Plan and all actions taken thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware.

(j)  Compliance with Section 409A of the Code. It is the Company’s intent that
the Plan comply in all respects with Code section 409A and the applicable
regulations promulgated thereunder. If any provision of the Plan is found not to
be in compliance with Code section 409A and the applicable regulations
promulgated thereunder, that provision shall be deemed to have been amended or
deleted as and to the extent necessary to comply with Code section 409A and the
applicable regulations promulgated thereunder, and the remaining provisions of
the Plan shall continue in full force and effect, without change. All
transactions under the Plan shall be executed in accordance with the
requirements of Code section 409A and the applicable regulations promulgated
thereunder.

 

STAAR SURGICAL COMPANY,

a Delaware corporation

By:

/s/Charles Kaufman 
Charles Kaufman
Secretary
 

Date: December 31, 2008

